Citation Nr: 1441798	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  14-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (appellant) and his spouse



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2014, at a Board videoconference hearing, the Veteran and his wife provided testimony relevant to the appeal from the RO in Reno, Nevada, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current bilateral lower extremity peripheral neuropathy.

2.  The Veteran is currently service connected for type II diabetes mellitus.

3.  The current bilateral lower extremity peripheral neuropathy is proximately due to or the result of service-connected type II diabetes mellitus.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for right and left lower extremity peripheral neuropathy have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Service Connection for Right and Left Lower Extremity Peripheral Neuropathy

The Veteran asserts that a current bilateral lower extremity peripheral neuropathy is related to service-connected type II diabetes mellitus.  Specifically, the Veteran contends that he has experienced a burning sensation in his feet since service; however, as discussed in more detail below, the Veteran more recently relies on medical evidence suggesting that the lower extremity peripheral neuropathy was aggravated beyond its natural progression by service-connected type II diabetes mellitus.  See July 2012 representative letter; February 2014 appellant brief.

Initially, the Board finds that the Veteran has current bilateral lower extremity peripheral neuropathy.  Peripheral neuropathy was diagnosed in both feet by the April 2013 VA examiner; however the VA examiner indicated that the original diagnosis dates back to the early 2000s.

The Board next finds that the Veteran is currently service connected for type II diabetes mellitus.  In the same April 2013 rating decision that denied service connection for left and right lower extremity peripheral neuropathy, the RO granted service connection for type II diabetes mellitus, effective July 27, 2012.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the current bilateral lower extremity peripheral neuropathy is proximately due to or the result of service-connected type II diabetes mellitus.  During the July 2014 Board hearing, both the Veteran and his wife testified that the Veteran has experienced a burning sensation in his feet since service separation.  See July 2014 Board hearing transcript at 6-7; 13.  The Veteran testified that the symptoms progressively worsened until 2008, when the Veteran underwent an operation to relieve the burning sensation in his feet, as well as other symptoms including pain, tingling, and stinging.  See id. at 
3-4, 7-8.

After receiving a medical history from the Veteran that reflects the July 2014 testimony and reviewing the other medical evidence, the April 2013 VA examiner explained that symptoms of bilateral lower extremity peripheral neuropathy predated the onset of type II diabetes mellitus, which was not present before 1994.  In consideration of these facts, the VA examiner opined that the bilateral lower extremity peripheral neuropathy was less likely than not caused by type II diabetes mellitus; however, the VA examiner also opined that the bilateral lower extremity peripheral neuropathy is likely aggravated beyond its normal progression by the "newly diagnosed" diabetes.  The VA examiner repeated this opinion in a January 2014 medical opinion.  In the January 2014 opinion, the VA examiner explained that there were symptoms of peripheral neuropathy of undetermined etiology prior to the diabetes diagnosis that are very similar in nature to diabetic neuropathy "making the differentiating of the degrees of each impossible."  Regardless of the distinction, the VA examiner indicated that some symptoms would be specifically due to type II diabetes mellitus.

There is no medical evidence of any complaints, treatment, or symptoms for bilateral lower extremity neuropathy for many years after service separation, which tends to weigh against the Veteran's reported medical history of continuous symptoms since service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Nevertheless, the Board finds that the testimony provided by the Veteran and his wife, which supports a finding of peripheral neuropathy symptoms prior to the diagnosis of type II diabetes mellitus, is competent and credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Using this history, the VA medical opinions support a finding that that the bilateral lower extremity peripheral neuropathy is likely aggravated beyond its normal progression by service-connected type II diabetes mellitus.  

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right and left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the Veteran's claims for service connection for right and left lower extremity peripheral neuropathy on a secondary theory of entitlement, the Board does not reach the theories of direct or presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.303(d), 3.307, and 3.309 (2013).  


ORDER

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


